Barclay, J.
The evidence in this record is voluminous and very conflicting. We have examined it with care and agree with the conclusions which the finding of the trial court expresses. It would serve no useful purpose to review it at length. Briefly it may be said that, on plaintiff’s part, the evidence tended to show that some sort of arrangement or understanding existed between defendant and Joseph Walker, during his life, by which she was to receive, after his death, all the personal property that came to him by virtue of *601their marriage, and was then to leave the place to his children, but even the plaintiff’s testimony fails to give.the alleged contract stated in the petition a sufficiently definite substance to justify a court of equity in acting upon it to transfer an interest in real property.
Where a legal title to land is sought to be impressed with an unwritten equitable charge, the evidence to support the latter should be clear and satisfactory. There should be a decided preponderance of definite testimony to support the claim.
It is undoubtedly a fact in this case that Mrs. Walker, after the death of Joseph Walker, received from his personal representative a large amount of chattel property which had long been upon the farm occupied by the family, but the testimony in the case points quite as strongly to the inference that she received it as her own, pursuant to. an understanding had between herself and husband, during their marriage, that her property should be enjoyed by her as a sole and separate estate, as to the conclusion that it was received by her pursuant to any such contract as plaintiffs allege. Indeed, there is quite as much probative force in the evidence given to support the alleged contract asserted in the answer as any that may be said to prove the agreement referred to in the petition.
It may now be accepted as settled law in this state that a husband, by agreement with his wife and a uniform course of conduct during marriage toward her chattel property, may (as between themselves and those in privity with them) invest such property with the character of a sole and separate equitable estate which a court of equity will recognize and protect. Waller v. Waller (1857), 25 Mo. 367; Holthaus v. Hornbostle (1875), 60 Mo. 439 ; McCoy v. Hyatt (1883), 80 Mo. 130.
If, as the answer charges and defendant’s evidence tends to prove. Joseph Walker always treated and dealt with his wife’s antenuptial property as her sole *602and separate estate, then her assumption of the possession thereof, upon his death, would have no significance as a part performance of the contract asserted by plaintiff and could form no consideration for any agreement or settlement of such property upon her by way of jointure.
After reviewing the entire evidence in the case we see no just reason to doubt the correctness of the finding for defendant, which the learned trial judge entered, but, on the contrary, are entirely satisfied that the result reached was correct from every standpoint.
The only questions raised on this appeal relate to the proper conclusions to be deduced from the evidence as a whole.
Finding the assignments of error unfounded we all agree to affirm the judgment. - .